EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman W. Paris, Registration Number 54,359 on 06/17/2022.

The application has been amended as follows: 
Please amend claims 1-3 and 15-16 as follows:

Claim 1: 
Line 9: please replace the phrase “receive an analysis result from the second service;” with “receive [[an]]the analysis result from the second service;”
Line 18: please replace the phrase “the content of the inquiry form” with “content of the inquiry form”

Claim 2:
Line 4: please replace the phrase “a browsing person” with “[[a]]the browsing person”


Claim 3: 
Line 2: please replace the phrase “each page included in the home page,” with “each page included in the home page configuration information,”

Claim 15: 
Line 18: please replace the phrase “the content of the inquiry form” with “content of the inquiry form”

Claim 16:
Line 8: please replace the phrase “receive an analysis result from the second service;” with “receive [[an]]the analysis result from the second service;”
Lines 16-17: please replace the phrase “the content of the inquiry form” with “content of the inquiry form”

REASONS FOR ALLOWANCE
Claims 1-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes Leviathan, US Patent Application Publication No. US. 2011/0087966A1, Barad et al. (Barad), US Patent Application Publication No. US 2013/0332440A1.

Leviathan discloses apparatus for structuring web content including a structuring web server, which includes a data collection server, a data analyzer, and a structured content server, wherein the data collection server is configured to collect usage data associated with at least one user, and the data analyzer is configured to generate improvement data based on the usage data (Abstract).  Leviathan further discloses the apparatus including a web server which is configured to ser webpages, the structuring web server configured to collect usage data associated with the webpages to generate improvement data based on the usage data, and a client is configured to display webpages altered based on the improvement data and an explicit profile of a user (paragraphs [0008]-[0009]).  Leviathan further discloses data analyzer for analyzing data related to browser usage, i.e., data related to what hypertext links a user activates/clicks, what webpages the user visits, and where a user spends the most time during a viewing of a website, etc. (Figure 3, and paragraphs [0040]-[0042], [0058]-[0060]). Leviathan further discloses the web server includes website files (home page configuration information) which includes, for example, HTML files, images, scripts, multimedia (paragraph [0041]), and the data analyzer analyzes the usage data and infers which pages are of interest to the users (paragraph [0061]).  Leviathan further discloses improvement data is created based on the result from the data analyzer and website files (paragraphs [0060]-[0061]), and the improvement data can be sent to a client/user (paragraph [0069]).

Barad discloses a system and method for mark-up language document rank analysis that may be performed automatically and that may also determine one or more differences between mark-up language documents with regard to their relative rank (paragraph [0007]).  Barad further discloses the method and system involves performing or completing certain selected task or steps manually, automatically, or a combination thereof (paragraph [0009]).  Barad further discloses target mark-up language document source features a mark-up language document editor which may either optionally perform one or changes on target mark-up language document automatically or alternatively according to one or more user inputs (paragraph [0030]).  Barad further discloses user interface (UI) feedback and guidance module may provide inputs as to one or more proposed changes to target mark-up language document, and the user may perform one or more changes to target mark-up language document through mark-up language document editor (paragraphs [0030]-[0031]).  Barad further discloses providing guidance to the user (or to an automated web page editor) with regard to whether one or more changes are likely to improve or reduce the rank of the web page with regard to the other analyzed web pages (paragraphs [0042], [0052]).

	The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “identify a page based on identification information of each page included in the home page configuration information; 
receive browsing information related to an inspection of the page from a third service, said browsing information including identification information of a browsing person who has accessed the page having an inquiry form, time information indicative of an accessed time, and time information indicative of a time when the content of the inquiry form is sent to the information processing system;
determine whether a goal expected by the page is achieved by determining that a difference between the time information indicative of the accessed time for the same browsing person judged based on the identification information of the browsing person and the time information indicative of the time when the content of the inquiry form is sent to the information processing system exceeds a predetermined threshold value;
obtain a CVR (Conversion Rate) based on a number of accesses per one page and a number of times the goal is achieved; and
send, as a second communication unit, to a user terminal operated by a user, the created improvement information and the CVR (Conversion Rate) with respect to the page included in the home page configuration information together with information indicating whether the CVR (Conversion Rate) is not less than or is less than a threshold value”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177